Curia, per O’Neall, J.
The gift, in my judgment, was fully and clearly proved, and nothing was shown on the part of the plaintiff to avoid it. But as the jury found against my opinion, as they had the right to do, I should not have been disposed to disturb their conclusion, had not a second case, for another slave, between the same parties, on the same .gift, been tried before- me, and another jury of the *92same district, at the succeeding extra Court. In that case the jury would have found for the defendant, had not the plaintiff, to avoid it, submitted to a- nonsuit. One or the other conclusion upon the facts must be erroneous. Which is right? That may be difficult to say, but still, when the opinion of the Judge below 'is fortified by the opinion of the last jury, it certainly creates such a weight of authority against the verdict in this case, that it ought not to stand.
The motion is granted..
Butler, J., dissented.